DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “providing the operations data to a machine learning model”;  
“correlating, by the machine learning model, the operations data into candidate causes for a user experience problem”; 
“weighting, by the machine learning model, the candidate causes”; 
“and providing, via a graphical user interface, the weighted candidate causes, events corresponding to the weighted candidate causes, and various metrics associated with the user experience problem”.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. A person of ordinary skill in the art can mentally provide data, correlate data into causes of a problem, weight the cause and provide information such as events, weights and metrics associated with the problem. Thus, this claim is construed to be directed to the abstract idea of mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving operations data of a plurality of network entities”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “a graphical user interface” and “machine learning” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
the claim recites additional element of “wherein the operations data includes a plurality of metrics and events” which involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g) the courts found Mere Data Gathering to be insignificant extra-solution activity for multiple cases, for example iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Wherein the obtaining information corresponds to receiving a data record.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“wherein the user experience problem is detected by a network entity": A person of ordinary skill in the art can detect a problem, such as slow loading, or memory lost. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“converting the operations data into observed features and an observed outcome; and providing the observed features and the observed outcome to the machine learning model": A person of ordinary skill in the art can extract from operation data, an outcome and features, for example user experience that gets converted to system behavior and reasons that happen in real time. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“generating, by the machine learning model, a predicted outcome; and comparing the predicted outcome to the observed outcome; and in response to the comparison being within a range, providing the weighted candidate causes to predict an outcome, compare the prediction to the outcome and weight the comparison. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  The graphical user interface is just a generic computer used to present data. Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
“wherein the operations data is proximate a time of the user experience problem": A person of ordinary skill in the art can approximate a time of a problem. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 7.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
the claim recites additional element of “wherein …shows a topology of one or more effected network entities” which involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g) the courts found Mere Data Gathering to be insignificant extra-solution activity for multiple cases, for example iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Wherein the obtaining information corresponds to receiving a data record. Also the graphical user interface is just a generic computer used to present data. 
Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 8.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
the claim recites additional element of “wherein … lists one or more events from the operations data corresponding to the user experience problem” which involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g) the courts found Mere Data Gathering to be insignificant extra-solution activity for multiple cases, for example iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Wherein the obtaining information corresponds to receiving a data record. Also the graphical user interface is just a generic computer used to present data. 


Claim 9-16 recites a system comprising a memory storing instructions to perform the method recited in claims 1-8. Therefore the rejection of claims 1-8 above applies equally here.

Claim 17-20 recites a non-transitory computer-readable storage medium to perform the method recited in claims 1, 3 and 7-8. Therefore the rejection of claims 1, 3 and 7-8 above applies equally here.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Simhon et al (US 2014/0122691 A1) in view of Tapia et al (US 2017/0019291 A1).

Regarding claim 1. 
Simhon teaches a computer-implemented method comprising: receiving operations data of a plurality of network entities (see figure 1, network agents 101, 116, 102, 112, 104, 108, 106 send operation data to processor 120, also see ¶ 18-19, “the processor (120) analyzes the network conditions, such as the server's low remaining memory (108), database's high query time (112), and the application's high average response time (116). In response to determining that an issue exists, the processor (120) predicts the root cause of the issue by comparing the network components' current behaviors with the network components' previous behaviors from previous network issues”); 

correlating, , the operations data into candidate causes for a user experience problem (see ¶ 23, “the ranking chart (300) includes multiple rows (302, 304, 306) and multiple columns (308, 310, 312, 314). The first row (302) is populated with information about the current issue. The second row (304) and the third row (306) are populated with information about previous issues. The first column (308) is populated with information about the root cause of the issues. The root cause may be a combination of components measured through multiple metrics (i.e. various metrics associated with the user experience). Thus, one or multiple root causes may be displayed in the first column. The second column (310) is populated with a similarity score measured off of a baseline score formed by the current issue. The third column (312) is populated with rankings based off of the similarity scores, mapping function, mapping scores, user feedback scores, other factors, or combinations thereof (i.e. weighted candidate causes)”, i.e. wherein the ranked historical issues are the candidate causes for user experience based on the operation data and current issue); 
weighting, by the machine learning model, the candidate causes (see fig. 3 and ¶ 23, “The second column (310) is populated with a similarity score measured off of a baseline score formed by the current issue. The third column (312) is populated with rankings based off of the similarity scores, mapping function, mapping scores, user feedback scores, other factors, or combinations thereof (i.e. weighted candidate causes). The ranking may be determined with a similarity system that used different types of measurements. The fourth column (314) includes an indication as to which previous issue is predicted to share a common root cause with the current network issue.”); 
and providing, via a graphical user interface (see figure 4, user interface), the weighted candidate causes (see fig. 3 elements 310 and 312, similarity scores to rank issues), events corresponding to the weighted candidate causes (see fig. 3, historical issues similar to current issue), and various metrics (see fig. 3 element 308, root cause) associated with the user experience problem (see ¶ 23, “FIG. 3 is a diagram of an example of a ranking chart (300) according to principles described herein. In this example, the ranking chart (300) includes multiple rows (302, 304, 306) and multiple columns (308, 310, 312, 314). The first row (302) is populated with information about the current issue. The second row (304) and the third row (306) are populated with information about previous issues. The first column (308) is populated with information about the root cause of the issues. The root cause may be a combination of components measured through multiple metrics (i.e. various metrics associated with the user experience). Thus, one or multiple root causes may be displayed in the first column. The second column (310) is populated with a similarity score measured off of a baseline score formed by the current issue. The third column (312) is populated with rankings based off of the similarity scores, mapping function, mapping scores, user feedback scores, other factors, or combinations thereof (i.e. weighted candidate causes). The ranking may be determined with a similarity system that used different types of measurements. The fourth column (314) includes an indication as to which previous issue is predicted to share a common root cause with the current network issue.”, i.e. wherein the issues are the events corresponding to the weighted candidate causes).
providing the operations data to a machine learning model (see Fig 1 and 2; also see ¶ 43, model training module 220 in data management platform 102 creates a machine learning model from performance data stored in data storage module 216; also ¶ 31, the data management platform 102 may extract words, terms, phrases, quotes, or ratings that are relevant to the operational conditions or performance status of the nodes, components, and/or services of the wireless carrier network.  The data mining algorithm may use both machine learning and non-machine learning techniques such as decision tree learning … similarity and metric learning, and sparse dictionary learning to extract the patterns and also see ¶ 35, “the dashboard interface may display the information via visual charts and graphs that allows the comparison and differentiation of performance data based on multiple viewing parameters.”, also see Fig 14; also see ¶ 104, “At block 1410, the analytic application may analyze the performance data using the trained machine learning model to predict a potential issue for one or more additional user devices that use the wireless carrier network.”).
Simhon and Tapia pertain to the same problem of determining root causes of network issues. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Simhon and Tapia to implement machine learning module to help in determining root cause of network issues. the motivation for doing so would be to improve efficiency in resolving any network issues specially for issue that are related to customer complaints because of a delay and the failure in resolving customer complaints regarding quality of service issues may result in a loss of revenue, customer base, and business reputation (see Tapia ¶ 0003).


Regarding claim 2. 
Simhon and Tapia the method of claim 1, 
Simhon teaches wherein the operations data includes a plurality of metrics and events (see ¶s 23 and 24, teaches the usage of metrics and events, for example ¶ 23, “The first row (302) is populated with information about the current issue. The second row (304) and the third row (306) are populated with information about previous issues. The first column (308) is populated with information about the root cause of the issues. The root cause may be a combination of components measured through multiple metrics.”).

Regarding claim 3. 
Simhon and Tapia the method of claim 1, 
Simhon teaches wherein the user experience problem is detected by a network entity (see ¶ 22, “the network (200) has a set of network component behaviors that the network (200) automatically sends to the processor (214) whenever an issue is detected for the root cause prediction.”, also see ¶ 28).

Regarding claim 4. 
Simhon and Tapia the method of claim 1, 
Simhon teaches further comprising: converting the operations data into observed features and an observed outcome (see ¶ 55, “If there is a current network issue, then the process includes identifying (806) previous network issues and comparing (808) the behavior of each of the previous network issues to the behavior of the current network issue. The process includes requesting (809) user input on what the root cause of each previous network issue was from a database. Upon resolution of the previous network issues, a user may have provided the actual root cause of each previous network issue.”, i.e. observed operations data (current network issue) into a set of observed features (behavior of each of the previous network issues) and an observed outcome (behavior of the current network issue), also behavior of the current network issue comprise data characterizing the user experience problem); 
Simhon further teaches providing the observed features and observed outcome to a ranking system to make a prediction in ¶ 56 and ¶ 57, however, Simhon do not teach providing the observed features and the observed outcome to the machine learning model.
Tapia teaches providing the observed features and the observed outcome to the machine learning model (see Fig 1 and 2; also see ¶ 43, model training module 220 in data management platform 102 creates a machine learning model from performance data stored in data storage module 216; also ¶ 31, the data management platform 102 may extract words, terms, phrases, quotes, or ratings that are relevant to the operational conditions or performance status of the nodes, components, and/or services of the wireless carrier network.  The data mining algorithm may use both machine learning and non-machine learning techniques such as decision tree learning … similarity and metric learning, and sparse dictionary learning to extract the patterns and also see ¶ 35, “the dashboard interface may display the information via visual charts and graphs that allows the comparison and differentiation of performance data based on multiple viewing parameters.”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 4.

Regarding claim 5. 
Simhon and Tapia the method of claim 4, 
Simhon teaches further comprising: generating, , a predicted outcome (see ¶ 55, “The process includes requesting (809) user input on what the root cause of each previous network issue was from a database. Upon resolution of the previous network issues, a user may have provided the actual root cause of each previous network issue. The process also includes assigning (810) a score to each of the previous network issues and ranking (812) the previous network issues according to the assigned score.”, also see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings.”, i.e. the ranking for prediction is based on previous network issues root causes which corresponds to observed features); 
and comparing the predicted outcome to the observed outcome; and in response to the comparison being within a range, providing the weighted candidate causes to be displayed on the graphical user interface (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (range) is met).
wherein Tapia teaches machine learning model utilized for prediction. The motivation utilized in the combination of claim 1, super, applies equally as well to claim 5.


Regarding claim 6. 
Simhon and Tapia the method of claim 1, 
Simhon teaches wherein the operations data is proximate a time of the user experience problem (see figure 1, element 116 average request time and element 112 query time).

Regarding claim 7. 
Simhon and Tapia the method of claim 1, 
Simhon teaches wherein the graphical user interface shows a topology of one or more effected network entities (see figure 1, showing topology of affected network entities of database server 1 and server 2).

Regarding claim 8. 
Simhon and Tapia the method of claim 1, 
Simhon teaches wherein the graphical user interface lists one or more events from the operations data corresponding to the user experience problem (see figures 3 and 4, showing multiple events where in figure 4, it shows the user the highest ranked event from the operation data).

Claims 9-16 recite a system comprising at least one processor; and at least one memory, storing instructions to perform the method recited in claim 1-8. Therefore the rejection of claims 1-8 above applies equally here. Tapia also teaches the addition elements of claim 9 not recited in claim 1 comprising at least one processor (see Fig 2, element 204); and at least one memory (memory 206).
Claims 17-20 recite at least one non-transitory computer-readable medium, storing instructions which when executed by at least one processor to perform the method recited in claim 1, 3, 7-8. Therefore the rejection of claim 1, 3, 7-8 above applies equally here. Tapia also teaches the addition elements of claim 17 not recited in claim 1 comprising at least one non-transitory computer-readable medium (see figure 2, memory 206 and ¶ 38 “The memory 206 may be implemented using computer-readable media, such as computer storage media.”), storing instructions which when executed by at least one processor (see Fig 2, element 204).



Relevant arts not used in the above rejection: 
Rostami-Hesarsorkh et al. (US-10230749-B1): teaches automatically Grouping Malware Based On Artifacts. Techniques for automatically grouping malware based on artifacts are disclosed. In some embodiments, a system, process, and/or computer program product for automatically grouping malware based on artifacts includes receiving a plurality of samples for performing automated malware analysis to generate log files based on the automated malware analysis; processing the log files to extract features associated with malware; clustering the plurality of samples based on the extracted features; and performing an action based on the clustering output.
Mitarai et al. (US 20170091671 A1): teaches a classifier capable of classifying unknown abnormal data input to the classifier even if there is a small number of abnormal data used for the learning of the classifier. When learning parameters of the classifier, the specific category likelihood of normal patterns for learning relatively deviating from a group of normal patterns for learning is decreased relatively to the specific category likelihood of normal patterns for learning not relatively deviating from the group of normal patterns for learning, and the specific category likelihood of abnormal patterns for learning is decreased relatively to the specific category likelihood of the group of normal patterns for learning. 
Shibuya et al. (US 20120290879 A1) teaches detecting advance signs of anomalies, event signals outputted from the facility are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold.
Rostami-Hesarsorkh et al. (US 20170251003 A1):  teaches automatically determining whether malware samples are similar. Automatically determining whether malware samples are similar includes receiving a plurality of samples for performing automated malware analysis to generate log files based on the automated malware analysis; comparing the log files based on the automated malware analysis; determining whether any of the plurality of samples are similar based on the comparison of the log files based on the automated malware analysis; and performing an action based on determining that at least two samples are similar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129